Citation Nr: 1612241	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  14-06 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a heart disorder, to include as due to herbicide exposure. 



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969, which included service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In a July 2015 decision, the Board reopened a claim of entitlement to service connection for a heart disorder and remanded the claim for further development.  The case has since been returned to the Board for appellate review.  

This appeal was processed using the Virtual VA paperless claims processing system and Veterans Benefit Management System (VBMS).  Virtual VA contains relevant VA medical records dated from May 2007 to February 2013 that were reviewed by the RO in a May 2013 statement of the case (SOC).  The remaining records are either duplicative of those in the VBMS file or not relevant to the issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has contended that his current heart disorder is due to herbicide exposure in service.

The Veteran was afforded a VA diabetes mellitus examination in June 2008 and VA heart examinations in December 2010 and May 2014.  Additionally, VA medical opinions were obtained in February 2011 and August 2015.  However, the Board finds that remand is necessary to obtain an adequate VA examination and medical opinion.  In particular, there is conflicting evidence as to whether the Veteran has a current diagnosis of ischemic heart disease.  For example, a July 2011 x-ray report noted atherosclerotic changes in the thoracic aortic.  Additionally, a December 2010 electrocardiogram (EKG) record showed findings of an inferior infarct and possible anterior infarct.  More recently, an April 2015 VA cardiology record noted EKG findings of an acute myocardial infarction, inferior myocardial infarction, and anterior myocardial infarction.  Numerous VA medical records also continue to show diagnoses of CAD and note chronic ischemic heart disease as an active problem.  See, e.g., July 2011 VA medical record.  However, the VA examinations and opinions of record consistently indicate that there is no objective evidence of coronary artery disease (CAD) or ischemic heart disease.  Therefore, clarification is required to ascertain whether the Veteran has a current diagnosis of ischemic heart disease.  

Moreover, the August 2015 VA examiner opined that there was no medical evidence linking the Veteran's heart disorder to his military service, including exposure to Agent Orange.  However, the examiner did not provide any rationale for that conclusion.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that an additional VA examination and opinion are necessary to determine the nature and etiology of any current heart disorder.  

In addition, a remand is required to obtain outstanding VA medical records.  An April 2015 VA cardiology note referenced EKG reports dated in January 2013, May 2014, and July 2014.  However, the records are not associated with the claims file.  Additionally, the VA medical records from the Gainesville VAMC and Jacksonville Outpatient Clinic (OPC) associated with the claims file since May 2013 are very limited.  Therefore, the AOJ should obtain any outstanding, relevant VA medical records.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the Veteran a notice letter in connection with his claim for service connection for a heart disorder. The letter should (1) inform him of the information and evidence that is necessary to substantiate the claim; (2) inform him about the information and evidence that VA will seek to provide; and, (3) inform him about the information and evidence he is expected to provide. The letter should also explain how disability ratings and effective dates are determined.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a heart disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any pertinent and outstanding VA medical records, including records from the Gainesville VAMC and Jacksonville OPC since May 2013 and the EKG reports dated in January 2013, May 2014, and July 2014.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any heart disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should note that the Veteran is presumed to have been exposed to herbicides, including Agent Orange during service.  

The examiner should also note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.  

The examiner should identify any heart disorders that have been present during the appeal period.  He or she should also specifically indicate whether the Veteran has any form of ischemic heart disease, to include, but not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery, and stable, unstable and Prinzmetal's angina.

For each diagnosis identified other than ischemic heart disease, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disorder is causally or etiologically related to the Veteran's military service, including herbicide exposure therein (notwithstanding the fact that it may not be a presumed association).  

In rendering his or her opinion, the examiner should consider the following: 1) the EKG findings of record, including the December 2010 EKG report that noted an inferior infarct and a possible anterior infarct; 2) the July 2011 x-ray report that noted a finding of an atherosclerotic change in the thoracic aortic; 3) an August 2011 VA cardiac catherization report that noted an ejection fraction of 45 percent; 4) a July 2009 private x-ray report that noted an impression of mild to moderate decompensated congestive heart failure; 5) VA medical records showing assessments of CAD (See e.g., July 2011, August 2011, July 2015 VA cardiology notes; May 2011 VA discharge summary); and 6) the prior VA examinations findings and opinions of record, including the July 2008, December 2010, and May 2014 VA examination reports.

 (The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.  

5.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated.  

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




